                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

DASHAWN BRANTLEY,

     Petitioner,             Civil No. 2:18-CV-12069
                             HONORABLE DENISE PAGE HOOD
v.                           CHIEF UNITED STATES DISTRICT JUDGE

SHANE JACKSON,

     Respondent.
_________________________/

    OPINION AND ORDER SUMMARILY DISMISSING WITHOUT
 PREJUDICE THE PETITION FOR A WRIT OF HABEAS CORPUS AND
   DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY OR
           LEAVE TO APPEAL IN FORMA PAUPERIS

     Dashawn Brantley, (“petitioner”), confined at the Earnest C. Brooks

Correctional Facility in Muskegon Heights, Michigan, seeks the issuance of

a writ of habeas corpus pursuant to 28 U.S.C. § 2254. In his application,

filed pro se, petitioner challenges his plea-based convictions of armed

robbery, Mich. Comp. Laws § 750.529, and possession of a firearm during

the commission of a felony (felony firearm), § 750.227b. For the reasons

stated below, the petition for a writ of habeas corpus is DISMISSED

WITHOUT PREJUDICE.




                                     1
                                  I. Background

      Petitioner was convicted following the entry of a guilty plea in the

Wayne County Circuit Court.

      Petitioner’s conviction was affirmed on appeal by the Michigan Court

of Appeals when leave to appeal was denied “for lack of merit in the

grounds presented.” People v. Brantley, No. 342119, (Mich. Ct. App. Mar.

16, 2018). On May 14, 2018, petitioner signed and filed an application for

leave to appeal with the Michigan Supreme Court which was rejected,

because it was filed beyond the May 11, 2018 deadline, and therefore, was

untimely. ECF 7-10, PageID.222.

      On June 27, 2018, petitioner filed a petition for a writ of habeas

corpus with this Court.1

      Petitioner raises the following four grounds in seeking relief:

      I.     The trial court abused it’s (sic) discretion in denying
             Mr. Brantley’s motion to withdraw his plea.

      II.    Mr. Brantley should be allowed to withdraw his plea


      1
        Under the prison mailbox rule, a federal habeas petition is filed when the
prisoner gives his petition to prison officials for mailing to the federal courts.
Hudson v. Martin, 68 F. Supp. 2d 798, 799, n. 2 (E.D. Mich. 1999). Because
petitioner’s habeas petition is signed and dated June 27, 2018, this Court
assumes that this was the date that petitioner actually filed his petition with this
Court.


                                          2
             because he is actually not guilty and was denied
             effective assistance of counsel at his plea
             proceeding[.]

      III.   The Michigan Court of Appeals denied appellant due
             process right to submit a standard four brief where the
             court entered its’ order about ten (47) days after
             appellant’s application for leave to appeal was filed.
      IV.    Defendant was denied effective assistance of counsel
             when trial counsel failed to object to defendant’s
             arrest.
                                 II. Discussion

      The instant petition must be dismissed because none of the claims

have been properly exhausted with the state courts.

      As a general rule, a state prisoner seeking federal habeas relief must

first exhaust his available state court remedies before raising a claim in

federal court. 28 U.S.C. § 2254(b) and (c); Picard v. Connor, 404 U. S. 270,

275-78 (1971); Hannah v. Conley, 49 F.3d 1193, 1195 (6th Cir. 1995). A

petition for a writ of habeas corpus filed by a state prisoner shall not be

granted unless the petitioner has exhausted his available state court

remedies, there is an absence of available state corrective process, or

circumstances exist that render such process ineffective to protect the

petitioner’s rights. See Turner v. Bagley, 401 F.3d 718, 724 (6th Cir. 2005).

Federal district courts must dismiss habeas petitions which contain

unexhausted claims. Pliler v. Ford, 542 U.S. 225, 230 (2004)(citing Rose v.

                                       3
Lundy, 455 U.S. 509, 510, 522 (1982)). It is the habeas petitioner who has

the burden of proving that he has exhausted his state court remedies. See

Rust v. Zent, 17 F.3d 155, 160 (6th Cir. 1994).

      The instant petition is subject to dismissal, because petitioner has

failed to allege or indicate in his petition that he has exhausted his state

court remedies with respect to his claims. Petitioner, in fact, acknowledges

in his petition that he did not properly exhaust any of his claims with the

Michigan Supreme Court prior to seeking habeas relief.

      Petitioner’s first two claims were raised before the Michigan Court of

Appeals on his direct appeal. Although petitioner attempted to raise these

claims in his application for leave to appeal to the Michigan Supreme

Court, that application was rejected for being untimely filed. Petitioner’s

third and fourth claims were not presented to the Michigan Court of

Appeals. Petitioner may have attempted to raise them only for the first time

in his application for leave to appeal before the Michigan Supreme Court.

      A Michigan petitioner must present each ground to both Michigan

appellate courts before seeking federal habeas corpus relief. See Baldwin

v. Reese, 541 U.S. 27, 29 (2004); Mohn v. Bock, 208 F. Supp.2d 796, 800

(E.D. Mich. 2002). Because petitioner failed to raise his first two claims


                                       4
before the Michigan Supreme Court in a timely manner as part of the direct

appeal process, the claims are unexhausted. See e.g. Rupert v. Berghuis,

619 F. Supp. 2d 363, 367 (W.D. Mich. 2008).

      Petitioner’s third and fourth claims are unexhausted for a second

reason. Petitioner admits in his reply brief that he did not present these

claims to the Michigan Court of Appeals or to the Michigan Supreme Court.

Respondent, in the motion to dismiss, claims that petitioner raised these

claims for the first time in his application for leave to appeal with the

Michigan Supreme Court.

      It is unnecessary to resolve this dispute. Raising a claim for the first

time before the state courts on discretionary review does not amount to a

“fair presentation” of the claim to the state courts for exhaustion purposes.

See Castille v. Peoples, 489 U.S. 346, 351 (1989). Assuming that

petitioner raised his third and fourth claims only for the first time to the

Michigan Supreme Court, this would not satisfy the exhaustion requirement

for habeas purposes. See Skinner v. McLemore, 425 F. App’x 491, 494

(6th Cir. 2011); Farley v. Lafler, 193 F. App’x 543, 549 (6th Cir. 2006).

      Petitioner acknowledges that his claims are unexhausted but appears

to argue that exhaustion should be excused because his appellate counsel


                                        5
refused to raise some of the claims in his appellate brief or assist petitioner

in raising the claims in a pro per supplemental brief.

      There is an exception to the exhaustion requirement that exists if

there is no opportunity to obtain relief in the state courts or if the corrective

process is so clearly deficient as to render futile any effort to obtain relief in

the state courts. Duckworth v. Serrano, 454 U.S. 1, 3 (1981); Sitto v. Bock,

207 F. Supp. 2d 668, 676 (E.D. Mich. 2002). However, the mere fact that

appellate counsel may have been ineffective in failing to raise petitioner’s

claims on his direct appeal or assist him with preparing a pro per

supplemental brief would not render exhaustion futile, because petitioner

still has available state court remedies with which to exhaust his claim or

claims, as the Court will explain below. See Gray v. Wingo, 391 F.2d 268,

269 (6th Cir. 1967).

      Petitioner has an available state court remedy with which to properly

exhaust his claims. Petitioner can exhaust these claims by filing a post-

conviction motion for relief from judgment with the Wayne County Circuit

Court under Michigan Court Rule 6.500, et. seq. See Wagner v. Smith, 581

F.3d 410, 419 (6th Cir. 2009). Denial of a motion for relief from judgment is

reviewable by the Michigan Court of Appeals and the Michigan Supreme


                                        6
Court upon the filing of an application for leave to appeal. M.C.R. 6.509;

M.C.R. 7.203; M.C.R. 7.302. See Nasr v. Stegall, 978 F. Supp. 714, 717

(E.D. Mich. 1997).

      Although a district court has the discretion to stay a mixed habeas

petition containing both exhausted and unexhausted claims to allow the

petitioner to present his unexhausted claims to the state court in the first

instance, see Rhines v. Weber, 544 U.S. 269 (2005), a stay of the petition

is unnecessary in this case.

      The Michigan Court of Appeals affirmed petitioner’s conviction on

March 16, 2018. Petitioner’s application for leave to appeal was rejected

as untimely by the Michigan Supreme Court, because it was filed beyond

the May 11, 2018 deadline.

      If a habeas petitioner appeals to the Michigan Supreme Court, but

does not petition the United States Supreme Court for a writ of certiorari,

his judgment of conviction is finalized when the time for taking an appeal to

the United States Supreme Court expires. The one-year statute of

limitations does not begin to run until the day after the petition for a writ of

certiorari was due in the United States Supreme Court. See Jimenez v.

Quarterman, 555 U.S. 113, 119 (2009).


                                        7
      However, when, as in this case, a habeas petitioner only appeals his

judgment of conviction to the Michigan Court of Appeals and fails to

properly or timely file an application for leave to appeal to the Michigan

Supreme Court, the additional ninety days for filing an appeal to the United

States Supreme Court is not taken into account. See Gonzalez v. Thaler,

565 U.S. 134, 150 (2012)(clarifying that when a petitioner does “not appeal

to the State’s highest court, his judgment [becomes] final when his time for

seeking review with the State’s highest court expire[s]”).

      Petitioner had fifty-six days to file an appeal in the Michigan Supreme

Court, the highest court in the State. M.C.R. 7.305(C)(2)(a). The expiration

of the fifty-six days represents the expiration of the time for seeking direct

review of petitioner’s judgment of conviction, therefore, the one-year statute

of limitations began to run at that time. Gonzalez, 565 U.S. at 150.

      Because petitioner did not file a timely application for leave to appeal

to the Michigan Supreme Court, his conviction became final, for purposes

of § 2244(d)(1)(A), on May 11, 2018, when the time for seeking leave to

appeal with the Michigan Supreme Court expired. ECF 7-10, PageID.222.

See Brown v. McKee, 232 F. Supp. 2d 761, 765 (E.D. Mich. 2002); Erwin v.

Elo, 130 F. Supp. 2d 887, 889 (E.D. Mich. 2001).


                                       8
      Petitioner filed the instant petition with this Court on June 27, 2018,

after less than two months had elapsed on the one year statute of

limitations. This Court is dismissing the petition without delay so that

petitioner can return to the state courts to exhaust these claims. 28 U.S.C.

§ 2244(d)(2) expressly provides that the AEDPA’s one year statute of

limitations is tolled during the pendency of any state post-conviction motion

filed by petitioner. Because petitioner has almost an entire year remaining

under the limitations period, and the unexpired portion of that period would

be tolled during the pendency of petitioner’s state post-conviction

proceedings, petitioner would not be prejudiced if his habeas petition was

dismissed without prejudice during the pendency of his motion for post-

conviction relief. A stay of the proceedings is not necessary or appropriate

to preserve the federal forum for petitioner’s claims. See Schroeder v.

Renico, 156 F. Supp. 2d 838, 845-46 (E.D. Mich. 2001).

      There is an equitable remedy available to petitioner. In Hargrove v.

Brigano, 300 F.3d 717, 719-721 (6th Cir. 2002), the petitioner sought

habeas relief on the grounds of constitutionally insufficient evidence. Id. at

718. Since the pro se petitioner had never filed an appeal, the district court

dismissed the petition without prejudice, in order for the petitioner to


                                       9
exhaust his state remedies. Id. The district court, acting prospectively,

ordered the tolling of the AEDPA limitations period, effective the date that

the petition was filed, conditioned on the petitioner pursuing his state

remedies within 30 days of the dismissal and returning to the federal court

within 30 days after exhaustion. Id. The warden challenged this order, but

the Sixth Circuit Court of Appeals found that “the decision to equitably toll

the petition was reasonable under the circumstances of this case and

under the conditions set forth by the district court.” Id. at 719.

      In this case, petitioner promptly filed his petition for a writ of habeas

corpus with this Court. This Court cannot conclude that petitioner’s claims

are plainly meritless; therefore, this Court shall adopt the equitable tolling

timing solution, as well as the safeguards, approved by the Sixth Circuit in

Hargrove. The Court shall dismiss the petition without prejudice and the

one-year limitations period shall be tolled from June 27, 2018, the date

petitioner filed his petition, until petitioner returns to federal court. This

tolling of the limitations period is contingent upon petitioner complying with

the conditions indicated below in Section IV of the opinion.

                                III. Conclusion

      The Court dismisses the petition for a writ of habeas corpus without


                                        10
prejudice. The Court also denies petitioner a certificate of appealability. A

habeas petitioner must receive a certificate of appealability (“COA”) in

order to appeal the denial of a habeas petition for relief from either a state

or federal conviction.2 28 U.S.C. §§ 2253(c)(1)(A), (B). A court may issue a

COA “only if the applicant has made a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). To demonstrate this denial,

the applicant is required to show that reasonable jurists could debate

whether, or agree that, the petition should have been resolved in a different

manner, or that the issues presented were adequate to deserve

encouragement to proceed further. Slack v. McDaniel, 529 U.S. 473, 483-

84 (2000). When a district court denies a habeas petition on procedural

grounds without reaching the prisoner’s underlying constitutional claims, a

certificate of appealability should issue, and an appeal of the district court’s

order may be taken, if the petitioner shows that jurists of reason would find

it debatable whether the petitioner states a valid claim of the denial of a

constitutional right, and that jurists of reason would find it debatable


      2
        Effective December 1, 2009, the newly created Rule 11 of the Rules
Governing Section 2254 Cases in the United States District Courts, 28 U.S.C. foll.
§ 2254, provides that “[t]he district court must issue or deny a certificate of
appealability when it enters a final order adverse to the applicant.” Rule 11(a), 28
U.S.C. foll. § 2254.


                                        11
whether the district court was correct in its procedural ruling. Id. When a

plain procedural bar is present and the district court is correct to invoke it to

dispose of the case, a reasonable jurist could not conclude either that the

district court erred in dismissing the petition or that the petition should be

allowed to proceed further. In such a circumstance, no appeal would be

warranted. Id.

      The Court declines to issue a certificate of appealability, because

“jurists of reason” would not find it debatable whether this Court was

correct in its procedural ruling that petitioner had failed to exhaust an

available state court remedy with respect to his claims. See Colbert v.

Tambi, 513 F. Supp. 2d 927, 939 (S.D. Ohio 2007). The Court denies

petitioner leave to appeal in forma pauperis, because the appeal would be

frivolous. Allen v. Stovall, 156 F. Supp. 2d 791, 798 (E.D. Mich. 2001).

                                  IV. ORDER

      Accordingly, for the foregoing reasons, IT IS ORDERED that the petition

for a writ of habeas corpus is SUMMARILY DISMISSED WITHOUT

PREJUDICE.

      IT IS FURTHER ORDERED that the one-year statute of limitations

found in 28 U.S.C. § 2244(d)(1) is tolled from June 27, 2018, the date that


                                       12
petitioner filed his habeas application, until the time petitioner returns to

federal court to pursue habeas corpus relief, provided that petitioner returns

to the federal court to pursue habeas corpus relief within thirty days of the

completion of his state post-conviction proceedings.

      IT IS FURTHER ORDERED that the Court DECLINES TO ISSUE a

certificate of appealability or leave to proceed in forma pauperis on appeal.



                              s/Denise Page Hood
                              HONORABLE DENISE PAGE HOOD
                              CHIEF UNITED STATES DISTRICT JUDGE

DATED:     April 30, 2019




                                     13
